UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLEWELLEN FERNANDO SMITH, a/k/a Louie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:96-cr-00066-REP-20)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Llewellen Fernando Smith, Appellant Pro Se. Dana James Boente,
Assistant United States Attorney, Alexandria, Virginia; Stephen
Wiley Miller, Elizabeth Wu, Assistant United States Attorneys,
Brian R. Hood, David John Novak, Brian L. Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia; Andrew Gerald
McBride, WILEY REIN, LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Llewellen Fernando Smith appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c) (2006) motion.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Smith, No. 3:96-cr-00066-REP-20 (E.D.

Va. May 25, 2012).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2